EXHIBIT 10.1










FIFTH WAIVER AND CONSENT

FIFTH WAIVER  (this “Agreement”), dated as of September 28, 2006 to the AMENDED
AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among PHARMANET DEVELOPMENT GROUP, INC. (f/k/a SFBC INTERNATIONAL, INC.)(the
“Borrower”), the Subsidiary Guarantors party thereto (the “Subsidiary
Guarantors”), the Lenders and other agents from time to time party thereto and
UBS AG, STAMFORD BRANCH, as Administrative Agent and Collateral Agent.

W I T N E S S E T H :

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to a
Second Waiver to the Credit Agreement, dated as of May 9, 2006 (the “Second
Waiver”);

WHEREAS, the Borrower , the Administrative Agent and the Lenders are parties to
a Third Waiver and Third Amendment to the Credit Agreement, dated as of June 29,
2006 (the “Third Waiver”), the effect of which was, in part, to extend the
expiration of the waivers set forth in the Second Waiver to but not including
August 15, 2006;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to a
Fourth Waiver to the Credit Agreement, dated as of August 11, 2006 (the “Fourth
Waiver”), the effect of which was, in part, to extend the expiration of the
waivers set forth in the Second Waiver to but not including September 30, 2006;
and

WHEREAS, the Borrower has requested that (i) the Administrative Agent and the
Required Lenders agree to a further extension of the expiration date of such
waivers, (ii) to waive compliance with the same financial covenants for the
period ending June 30, 2006, in each case to but not including October 16, 2006,
and the Lenders are agreeable to such request but only upon the terms and
subject to the conditions set forth herein and (iii) to consent to a proposed
Sale and Leaseback Transaction.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1.  Definitions.  Terms defined in the Credit Agreement are used herein
with the respective meanings given to them therein.

Section 2.  Extension of Expiration Dates in the Second Waiver.  The Lenders
hereby agree that the expiration date of each of the waivers set forth in
Section 2 of the Second Waiver (as previously modified by the Third Waiver and
the Fourth Waiver) shall be extended





--------------------------------------------------------------------------------

2




to but excluding October 16, 2006 and, accordingly, the references to September
30, 2006 set forth in Section 2 of the Second Waiver are hereby deleted and
replaced with references to October 16, 2006.

   

Section 3.  Waivers for Period Ending June 30, 2006.

(a)

Waiver of Section 6.10(a).  The Lenders hereby waive any Default or Event of
Default arising under Section 6.10(a) of the Credit Agreement solely as a result
of the Borrower’s failure to be in compliance with the Total Leverage Ratio as
of June 30, 2006; provided that the Waiver set forth in this Section 3(a) shall
expire and be of no further force or effect on October 16, 2006.

(b)

Waiver of Section 6.10(b).  The Lenders hereby waive any Default or Event of
Default arising under Section 6.10(b) of the Credit Agreement solely as a result
of the Borrower’s failure to be in compliance with the Minimum Interest Coverage
Ratio for the period ending on June 30, 2006; provided that the Waiver set forth
in this Section 3(b) shall expire and be of no further force or effect on
October 16, 2006.

(c)

Waiver of Section 6.10(c).  The Lenders hereby waive any Default or Event of
Default arising under Section 6.10(c) of the Credit Agreement solely as a result
of the Borrower’s failure to be in compliance with the Minimum Fixed Charge
Coverage Ratio for the period ending June 30, 2006; provided that the Waiver set
forth in this Section 3(c) shall expire and be of no further force or effect on
October 16, 2006.

Section 4.  Waiver of Section 5.13(a).  The Lenders hereby waive any Default or
Event of Default arising under Section 5.13(a) of the Credit Agreement solely as
a result of the Borrower’s failure to give the Lenders 30 days prior notice of
the change of the Borrower’s legal name from SFBC International, Inc. to
PharmaNet Development Group, Inc..

Section 5.  Sale Leaseback Transaction.  Notwithstanding anything to the
contrary contained in the Credit Agreement, the Lenders hereby consent to SFBC
Anapharm’s contemplated Sale and Leaseback Transaction with respect to its new
facility located in Quebec City, Canada; provided that such Sale and Leaseback
Transaction results in Net Cash Proceeds to the Borrower of not less than
$7,000,000. The Lenders hereby waive (i) any required prepayment arising under
Sections 2.9(c) and 2.9(h) of the Credit Agreement (without reference to clauses
(i) and (ii) of Section 2.9 (c)) solely as a result of such Sale and Leaseback
Transaction and (ii) any Default or Event of Default arising under Sections
6.01(e), 6.02 or 6.06 of the Credit Agreement solely as a result of such Sale
and Leaseback Transaction  .

Section 6.  Additional Agreement: In consideration of the Lender’s agreements
set forth in Sections 2, 3 and 4 of this Waiver, the Borrower and the Lenders
hereby agree as follows:

(a)

Increase of Applicable Margin. Notwithstanding anything to the contrary
contained in the Credit Agreement, for the period from and including June 30,
2006 to but excluding October 16, 2006, the Applicable Margin with respect to
Revolving Loans





--------------------------------------------------------------------------------

3




that are Eurodollar Loans shall be 3.00% and the Applicable Margin with respect
to Revolving Loans that are Eurodollar Loans shall be 3.00% and the Applicable
Margin with respect to Revolving Loans that are ABR Loans shall be 2.00%. On
October 16, 2006 and thereafter, the Applicable Margin shall be determined in
accordance with the Credit Agreement.

  

Section 7.  Additional Condition to Credit Extensions.  Notwithstanding anything
to the contrary contained in the Credit Agreement, unless and until modified in
a subsequent amendment to the Credit Agreement consented to by the
Administrative Agent and the Required Lenders, it shall be an additional
condition precedent to any Credit Extension under Section 4.02 of the Credit
Agreement that such Credit Extension be subject to the written consent of the
Administrative Agent and the Required Lenders.

Section 8.  Conditions to Effectiveness.  This Agreement shall become effective
on and as of the date hereof upon the satisfaction of the following conditions
precedent (such date the “Effective Date”):

(a)  The Administrative Agent shall have received a counterpart of this
Agreement duly executed and delivered by the Borrower.

(b)  The Administrative Agent shall have received an Acknowledgment and Consent,
substantially in the form of Exhibit A hereto, duly executed and delivered by
each Subsidiary Guarantor.

(c)  The Administrative Agent shall have received a Lender Consent Letter,
substantially in the form of Exhibit B (a “Lender Consent Letter”), duly
executed and delivered by Lenders constituting the Required Lenders.

(d)  The Administrative Agent shall have received all other fees required to be
paid, and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent).

Section 9.  Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that this Agreement has
been duly executed and delivered by the Borrower, and each of this Agreement and
the Credit Agreement as modified hereby constitutes a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 10.  Limited Effect.  This Agreement shall not constitute a waiver or
amendment of any provision of the Credit Agreement or any other Loan Document
not expressly referred to herein and shall not be construed as a waiver or
consent to any action on the part of the Borrower or the Subsidiary Guarantors
that would require a waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein.  Except as





--------------------------------------------------------------------------------

4




expressly amended hereby, the provisions of the Credit Agreement and the Loan
Documents are and shall remain in full force and effect in accordance with their
terms.

Section 11.  Miscellaneous.

(a)  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.  Delivery of an executed signature
page of this Agreement or of a Lender Consent Letter by facsimile transmission
shall be effective as delivery of a manually executed counterpart thereof.

(b)  The Borrower agrees to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with this
Agreement, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

(c)  The execution and delivery of the Lender Consent Letter by any Lender shall
be binding upon each of its successors and assigns (including assignees of its
Loans in whole or in part prior to effectiveness hereof).

(d)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PHARMANET DEVELOPMENT GROUP, INC.

                                        

By:

/s/ JOHN HAMILL

 

 

Name

John Hamill

 

 

Title:

Executive Vice President and Chief

Financial Officer

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH, as

 

Administrative Agent

 

By:

/s/ RICHARD L. TARVOW

 

 

Name:

Richard L. Tarvow

 

 

Title:

Director

 

By:

/s/ IRJA R. OTSA

 

 

Name:  Irja R. Otsa

 

 

Title:    Associate Director





SFBC INTERNATIONAL, INC. FIFTH WAIVER







--------------------------------------------------------------------------------


















